{¶ 1} The judgment of the court of appeals is affirmed as to National Union Insurance Company and Federal Insurance Company on the authority of Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256.
{¶ 2} The judgment of the court of appeals is reversed, and the judgment of the trial court in favor of Consolidated Insurance Company and Indiana Insurance Company is reinstated on the authority of Westfield Ins. Co., supra.
{¶ 3} Appellants’ Proposition of Law No. 3 is dismissed as improvidently allowed.
Moyer, C.J., Sundermann, Lundberg Stratton and O’Connor, JJ., concur.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.
J. Howard Sundermann Jr., J., of the First Appellate District, sitting for Cook, J.